As we understand appellant's motion, he claims that there was not sufficient evidence to show that deceased came to his death as the result of the wound inflicted. In the light of appellant's motion we have again carefully *Page 532 
examined the statement of facts. There seems no controversy over the proposition that appellant, or appellant and others, assaulted deceased, striking him with a piece of iron or steel upon the head. Witnesses said deceased dropped upon the ground. A witness testified that he walked over and looked at deceased, and "Looked at the brains running out of his head." Another witness testified that appellant struck deceased from behind, holding the piece of iron in both hands. This witness also said that when appellant struck deceased, deceased fell forward. A defense witness testified that deceased was hit with a piece of car spring on the head and fell to the ground. Appellant himself testified that he was present at the time of the fatal difficulty, but claims that another man struck deceased, and that he turned to the man who struck the blow and said "You have killed a man." He testified that deceased lay where he fell until the ambulance came and got him. He said he saw the man Hutchison who inflicted the blow with a piece of steel spring in his hand. In another place he called the instrument used a piece of iron. Another witness testified that when he got to deceased after he was struck, the body of deceased was lying on its back, straight out. Deceased had been hit in the head and blood was running out of his head when witness got there. Deceased never did say anything after he was struck. There was a gash two and a half or three inches long on the right side of his head above the ear. Another witness said he saw deceased immediately after the difficulty and he was lying with his head in a puddle of blood on his back. We regret we can not agree with appellant's contention above mentioned. We find no evidence in the record suggesting any doubt or raising any question as to the fact that deceased was killed by the blow on the head with a piece of steel or iron.
The learned trial judge instructed the jury that before they could convict appellant they must believe beyond a reasonable doubt that he did with malice aforethought kill George E. Berry by striking and beating him with a piece of iron, but if they had a reasonable doubt of such fact they should acquit him.
The motion for rehearing will be overruled.
Overruled. *Page 533